UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2007 Commission File Number: 000-13086 FNB FINANCIAL SERVICES CORPORATION (Exact name of Registrant as specified in its Charter) North Carolina 56-1382275 (State of Incorporation) (I.R.S. Employer Identification No.) 1501 Highwoods Boulevard, Suite 400 Greensboro, North Carolina 27410 (Address of principal executive offices) (Zip Code) (336) 369-0900 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check One) Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨ No ý At April 30, 2007, 7,065,123 shares of the registrant's common stock, $1.00 stated value, were outstanding. FNB FINANCIAL SERVICES CORPORATION FORM 10-Q INDEX Page PART I FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets March 31, 2007 and December 31, 2006 3 Consolidated Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2007 and 2006 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 PART II OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1 A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 18 Item 4 Submission of Matters to a Vote of Security Holders 18 Item 5 Other Information 18 Item 6 Exhibits 18 2 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements FNB Financial Services Corporation and Subsidiary Consolidated Balance Sheets (Dollars in thousands except per share data) March 31, 2007 (Unaudited) December 31, 2006 * ASSETS Cash and due from banks $ 22,319 $ 25,665 Investment securities: Securities available for sale 222,460 211,011 Federal Home Loan Bank and Federal Reserve Bank Stock 5,910 6,116 Loans, net of allowance for credit losses of $12,640 at March 31, 2007 and $13,195 at December 31, 2006 675,239 693,951 Premises and equipment, net 20,526 19,609 Investment in life insurance 25,169 24,899 Accrued income and other assets 25,533 29,522 Total assets $ 997,156 $ 1,010,773 LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits: Noninterest bearing $ 85,447 $ 87,047 Interest bearing 715,691 731,521 Total deposits 801,138 818,568 Short-term borrowings 35,546 30,384 Long-term debt 76,774 76,774 Accrued expenses and other liabilities 10,647 12,354 Total liabilities 924,105 938,080 Shareholders’ Equity: Preferred stock no stated value; authorized 10,000,000 shares; none issued - - Common stock, $1.00 stated value; authorized 75,000,000 shares; outstanding 7,063,952 at March 31, 2007 and and 7,060,241 at December 31, 2006 7,064 7,060 Paid-in capital 23,315 23,190 Retained earnings 45,644 45,866 Accumulated other comprehensive loss (2,972 ) (3,423 ) Total shareholders’ equity 73,051 72,693 Total liabilities and shareholders’ equity $ 997,156 $ 1,010,773 See notes to unaudited consolidated financial statements.* Derived from audited consolidated financial statements. 3 INDEX FNB Financial Services Corporation and Subsidiary Consolidated Statements of Income and Comprehensive Income (Unaudited; dollars in thousands, except per share data) Three Months Ended March 31, 2007 2006 Interest income Loans $ 14,411 $ 15,757 Federal funds sold and overnight deposits 89 85 Investment securities Taxable 1,568 1,576 Tax exempt 671 372 Other 120 98 Total interest income 16,859 17,888 Interest expense Deposits 7,808 6,519 Short-term borrowings 93 57 Long-term debt 1,339 1,210 Total interest expense 9,240 7,786 Net interest income 7,619 10,102 Provision for credit losses 54 755 Net interest income after provision for credit losses 7,565 9,347 Noninterest income Service charges on deposit accounts 762 873 Mortgage banking fees 130 242 Investment services fees 94 128 Other noninterest income 302 89 Total noninterest income 1,288 1,332 Noninterest expense Salaries and employee benefits 4,349 4,152 Occupancy expense 567 415 Furniture and equipment expense 761 775 Telecommunications expense 207 152 Marketing expense 349 189 Printing and supply expense 133 121 Other noninterest expense 1,484 1,254 Total noninterest expense 7,850 7,057 Income before provision for income taxes 1,003 3,622 Provision for income taxes 306 1,244 Net income 697 2,378 Other comprehensive income (loss) 451 (615 ) Comprehensive income $ 1,148 $ 1,763 Per share data Net income, basic $ 0.10 $ 0.34 Net income, diluted $ 0.10 $ 0.33 Cash dividends $ 0.13 $ 0.12 Weighted average shares outstanding, basic 7,063,303 7,040,964 Weighted average shares outstanding, diluted 7,207,494 7,189,378 See notes to unaudited consolidated financial statements. 4 INDEX FNB Financial Services Corporation and Subsidiary Consolidated Statements of Cash Flows (Unaudited; dollars in thousands) Three Months Ended March 31, 2007 2006 Cash flows from operating activities: Net income $ 697 $ 2,378 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, accretion, and amortization 431 279 Provision for credit losses 54 755 Loss on disposal of premises, equipment and other real estate 25 40 Decrease in deferred tax asset 2,465 - Increase in bank-owned life insurance (270 ) - Net change in warehouse line of credit 1,292 924 Stock based compensation expense 89 128 Changes in assets and liabilities: (Increase) decrease in other assets 1 (2,062 ) Decrease in other liabilities (1,707 ) (1,543 ) Net cash provided by operating activities 3,077 899 Cash flows from investing activities: Proceeds from sales, maturities, or calls of securities available for sale 7,787 2,786 Purchase of securities available for sale (18,511 ) (11,784 ) Purchase of premises and equipment (1,406 ) (591 ) Proceeds from disposal of premises and equipment 14 7 Proceeds from sale of other real estate owned 637 168 (Increase) decrease in other real estate owned 1 (52 ) Net decrease in loans 18,201 1,886 Net cash provided by (used in) investing activities 6,723 (7,580 ) Cash flows from financing activities: Net increase (decrease) in deposits (17,430 ) 11,788 Net increase in short-term borrowings 5,163 1,109 Excess tax benefits from share-based payment arrangements - 25 Proceeds from issuance of common stock 39 72 Cash dividends paid (918 ) (845 ) Net cash provided by (used in) financing activities (13,146 ) 12,149 Net increase (decrease)in cash and cash equivalents (3,346 ) 5,468 Cash and cash equivalents, January 1 25,665 27,148 Cash and cash equivalents, March 31 $ 22,319 $ 32,616 Supplemental disclosures Transfer of loans to other real estate $ 520 $ 170 Increase (decrease) in fair value of securities available for sale, net of tax 451 (615 ) Interest paid on deposits and borrowed funds 8,879 7,484 See notes to unaudited consolidated financial statements. 5 INDEX FNB Financial Services Corporation and Subsidiary Notes to Consolidated Financial Statements (Unaudited) 1. Basis of presentation The accompanying unaudited consolidated financial statements of FNB Financial Services Corporation (the “Company” or “FNB”) have been prepared in accordance with accounting principles generally accepted in the United States of America and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, these statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month period ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. For further information refer to the consolidated financial statements and footnotes thereto included in FNB’s 2006 Annual Report on Form 10-K. Certain reclassifications have been made to the prior period consolidated financial statements to place them on a comparable basis with the current period consolidated financial statements. These reclassifications have no effect on net income or shareholders’ equity as previously reported. 2. Proposed merger On February 26, 2007, the Company entered into a definitive agreement with LSB Bancshares, Inc. (“LSB”) to combine in a merger of equals. LSB, headquartered in Lexington, North Carolina is the holding company for Lexington State Bank. As soon as practicable following the merger of the holding companies, the Company’s banking subsidiary, FNB Southeast, will be merged with and into Lexington State Bank. The merger of the holding companies will be accounted for using the purchase method of accounting for business combinations and is subject to several conditions, including approval by the shareholders of LSB and the Company, which vote is scheduled to occur in the second quarter of 2007, and approval by applicable regulatory authorities. Upon satisfaction of these conditions, the merger of the holding companies is anticipated to close in the third quarter of 2007. The Company’s shareholders will receive 1.07 shares of LSB common stock for each share of the Company’s common stock. At March 31, 2007, LSB operated 25 offices through Lexington State Bank and had approximately $985,000,000 in total assets, $763,000,000 in loans, and $850,000,000 in deposits. In connection with the merger, it is expected that the Company’s shareholders will receive approximately 7,558,000 shares of LSB common stock. 3. Recently adopted accounting pronouncement Effective January 1, 2007, the Company adopted FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), an interpretation of FASB Statement No. 109, Accounting for Income Taxes.FIN 48 addresses the accounting for income taxes by prescribing the minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. In addition, FIN 48 expands the disclosure requirements concerning unrecognized tax benefits as well as any significant changes that may occur in the next twelve months associated with such unrecognized tax benefits.The adoption of FIN 48 did not have a material impact on the Company’s financial results. 6 INDEX 4. Per share data Basic and diluted net income per share amounts have been computed based upon net income as presented in the accompanying statements of income divided by the weighted average number of common shares outstanding or assumed to be outstanding as summarized. Three Months Ended March 31, 2007 2006 Weighted average number of shares used in basic EPS 7,063,303 7,040,964 Effect of dilutive stock options 144,191 148,414 Weighted average number of common shares and dilutive potential common shares used in dilutive EPS 7,207,494 7,189,378 For the three months ended March 31, 2007 and 2006, there were 513,626 and 641,097 options, respectively, that were antidilutive because the exercise price exceeded the average market price for the period and were omitted from the calculation of diluted earnings per share for their respective periods. 5. Stock based compensation Effective January1, 2006, the Company adopted SFAS No.123 (revised 2004),
